Requestor:  David C. Schubel, Esq., County Attorney County of Orleans P.O. Box 606 Medina, N Y 14103
Written by: James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether county offices may be opened for the transaction of business on those days defined as holidays by section 24
of the General Construction Law.
Section 24 defines those days that constitute public holidays. As we indicated in Informal Opinion No. 93-4, county offices are required to be open for the transaction of business on days that are not holidays, Saturdays or Sunday. Public Officers Law § 62; County Law § 206-a. You inquire whether a county may open its offices on those days defined as holidays by section 24 of the General Construction Law.
Section 62 of the Public Officers Law provides that "[h]olidays and half holidays shall be considered as Sunday for all purposes relating to the transaction of business in the public offices of each county." Similar language is included in section 206-a(1) of the County Law. The Court of Appeals considered substantively the same language in a predecessor of the prior provisions. Flynn v Union Surety and GuarantyCompany, 170 N.Y. 145 (1902); cited in 1973 Op Atty Gen (Inf) 210. The Court of Appeals found that
  "[t]he obvious purpose of this statute was to authorize the closing of the public offices of the State and the counties upon public holidays for the purpose of relieving the officers and employees in such offices from the duty of performing official services on such days. For this purpose the days are to be considered as the first day of the week, commonly called Sunday." Flynn, at p 147.
The Court further stated that the statute "does not prohibit an officer from voluntarily performing an official act on such days or render such acts void or voidable unless the act" is otherwise prohibited by law or would create an unlawful preference as under, for example, a recording act.
We conclude that section 62 of the Public Officers Law relieves county employees from the duty of performing official services on holidays. County offices may remain open through voluntary public service.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.